MEMORANDUM **
Lilia Young (“Young”) appeals the district court’s adverse grant of summary judgment on her three employment discrimination claims.1 We affirm.
We apply the McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), burden-shifting method of proof in evaluating Young’s discrimination and retaliation claims. Bergene v. Salt River Project Agric. Improvement & Power Dist., 272 F.3d 1136, 1140-41 (9th Cir.2001); Walker v. City of Lakewood, 272 F.3d 1114, 1128 (9th Cir.2001). If the plaintiff presents a prima facie claim, then “the burden shifts to the defendant to articulate a legitimate nondiscriminatory reason for its decision.” Walker, 272 F.3d at 1128. “If the defendant articulates such a reason, the plaintiff bears the ultimate burden of demonstrating that the reason was merely a pretext for a discriminatory motive.” Id. To avoid summary judgment, the plaintiff must produce “ ‘specific, substantial evidence of pretext.’ ” Collings v. Longview Fibre Co., 63 F.3d 828, 834 (9th Cir.1995) (quoting Steckl v. Motorola, Inc., 703 F.2d 392, 393 (9th Cir.1983)).
Trinity Property’s belief that Young tampered with company computer records to indicate that she had paid October rent constitutes a legitimate, nondiscriminatory reason for her termination. The material fact is not whether Young actually altered *406the records, but rather, whether Trinity Property “ ‘honestly believed its reason for its actions, even if its reason is ... baseless.’ ” Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1063 (9th Cir.2002) (quoting Johnson v. Nordstrom, Inc., 260 F.3d 727, 733 (7th Cir.2001)). Although she denies altering the computer records, Young did not present evidence demonstrating that Trinity Property’s belief was not in good faith. Consequently, even if we believe her denial, she still failed to rebut Trinity’s nondiscriminatory rationale. Having presented inadequate proof of pretext, summary judgment in favor of Trinity Property was appropriate.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Young’s request for judicial notice of the Order Accepting Report and Recommendation of Magistrate Judge Joseph C. Spero is granted.